Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 1 of 30 PageID #:
                                   7619




                       Exhibit 10
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 2 of 30 PageID #:
                                   7620
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 3 of 30 PageID #:
                                   7621
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 4 of 30 PageID #:
                                   7622
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 5 of 30 PageID #:
                                   7623
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 6 of 30 PageID #:
                                   7624
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 7 of 30 PageID #:
                                   7625
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 8 of 30 PageID #:
                                   7626
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 9 of 30 PageID #:
                                   7627
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 10 of 30 PageID #:
                                    7628
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 11 of 30 PageID #:
                                    7629
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 12 of 30 PageID #:
                                    7630
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 13 of 30 PageID #:
                                    7631
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 14 of 30 PageID #:
                                    7632
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 15 of 30 PageID #:
                                    7633
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 16 of 30 PageID #:
                                    7634
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 17 of 30 PageID #:
                                    7635
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 18 of 30 PageID #:
                                    7636
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 19 of 30 PageID #:
                                    7637
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 20 of 30 PageID #:
                                    7638
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 21 of 30 PageID #:
                                    7639
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 22 of 30 PageID #:
                                    7640
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 23 of 30 PageID #:
                                    7641
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 24 of 30 PageID #:
                                    7642
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 25 of 30 PageID #:
                                    7643
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 26 of 30 PageID #:
                                    7644
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 27 of 30 PageID #:
                                    7645
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 28 of 30 PageID #:
                                    7646
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 29 of 30 PageID #:
                                    7647
Case 1:17-cv-06404-BMC-SMG Document 242-10 Filed 02/21/19 Page 30 of 30 PageID #:
                                    7648
